 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalOrganization ofMasters,Mates andPilots,MarineDivision,InternationalLong-shoremen'sAssociation,AFL-CIOand Westches-terMarine Shipping Co.,Inc.;Pyramid SugarTransport,Inc.; and California and Hawaiian SugarCompany. Cases15-CB-1474 and 15-CB-1475July 9, 1975DECISION AND ORDERBY CHAIRMANMURPHY AND MEMBERS JENKINSAND KENNEDYOn January 17, 1975,Administrative Law JudgeFrankH. Itkin issued the attached Decision in thisproceeding.Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs, andtheCharging Parties and the Intervenors,DistrictNo. 1, PacificCoastDistrict,Marine Engineers Ben-eficialAssociation,AFL-CIO(MEBA),and DistrictNo. 2, MarineEngineers BeneficialAssociation, As-sociated Maritime Officers,AFL-CIO,filed briefs insupport of the AdministrativeLaw Judge'sDecision.Pursuant to the provisions of Section3(b) of theNational LaborRelations Act, as amended,the Na-tionalLaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the AdministrativeLaw Judge only tothe extent consistent herewith.We find no merit in Respondent's exceptions andagree with the Administrative Law Judge that Re-spondent violated Section8(b)(l)(B) of the Act bypicketing the Charging Party Employers with an ob-ject of forcing the Employers to replace their licenseddeck officers,who are their representatives for thepurpose of the adjustment of grievances, with similarindividualswho are members of Respondent(MMP).'However,in agreement with the General Counsel,upon all the facts of this case,we deem it necessaryto order Respondent to also cease picketing for theobjects of forcing the Employers to recognize Re-spondent as the collective-bargaining representativeof the Employers'licensed deck officers and/or toiWe also agreewith the Administrative Law Judge's findings,as set forthin fn.26 of the attached Decision,that Respondent's picketing was not"area standards"picketing.Respondent's admittedobjectivewas to installitsmembers aboard the vessels as licensed deck officers and to gain recogni-tion and gain a contract,all of which is far beyond that which is needed toprotect area standards.SeeHouston Building and ConstructionTrades Coun-cil (ClaudeEverett ConstructionCompany),136 NLRB 321, 323 (1962).force the Employers to enter into a collective-bar-gaining agreement with Respondent setting the termsand conditions of their employment .2 Respondent'sconduct constitutes coercion of the Employers to se-cure a contract which sets the employment terms oftheir 8(b)(1)(B) representatives in a manner and kindother than those chosen by the Employers them-selves. Such objects equally interfere with the Em-ployers' right to select their own 8(b)(1)(B) represen-tatives and to secure their loyalty. The purpose andeffect of Respondent's picketing literally and directlycontravened the statutory policy of allowing an em-ployer the unimpeded right to selectits8(b)(1)(B)representatives.We also find no merit in Respondent's argumentthat Section 8(b)(1)(B) was not intended to prohibit aunion, which represents supervisors, from engagingin picketing solely to protect and improve the wages,hours, and working conditions of its members, and inparticular to prevent the erosion of labor standardswhich Respondent has established over years of col-lective bargaining, and that Congress did not intendtoprohibit picketing for the kinds of objectiveswhich Respondent was pursuing here; i.e., recogni-tion and/or a collective-bargainingagreement.3 Inotherwords,Respondent argues that Section8(b)(1)(B)was designed only to prohibit a unionfrom seeking to interfere with the employer's literal"selection" of his 8(b)(1)(B) representatives. This ar-gument iscontrary to both the facts and the law.Thus, as the Administrative Law Judge found, thepurpose of the picketing of both vessels herein was tocoerce the Employers to cancel their contracts withMEBA, to fire the masters and mates, and to hireinstead Respondent's members. This conduct is atbest inconsistent with Respondent's claims that itmerely wanted to represent the 8(b)(1)(B) representa-tives.Furthermore, this argument is contrary to bothBoard and court law 4 InMarineMarketing,thecourt noted that there was no evidence that Congressintended not to reach this type of conduct. In thewords of the court:2The situation is such that picketing for recognition and/or a contractbecomes almost indistinguishable from picketing for the removal or replace-ment of 8(b)(1)(B) representativesSee Miscellaneous Warehousemen Driversand Helpers, Local 986, affiliatedwith International Brotherhoodof Teamsters.Chauffeurs,Warehousemenand Helpers of America (Tak-Trak.Inc), 145NLRB1511. 1518 (1964)3While these may be lawful objectives,a labor organization is clearly notfree to utilize any means it chooses in order to achieve a desired resultMeatCutters UnionLocal 81 ofthe Amalgamated Meat Cutters and Butcher Work-men ofNorth America,AFL-CIO [Safeway Stores] v. NL R B., 458 F.2d 794(C.A D.C,1972), enfg.185 NLRB884 (1970)4 international OrganizationofMasters,Mates and Pilots, InternationalMarine Division,ILA-AFL-CIO (Marineand Marketing International Cor-poration),197 NLRB 400 (1972), enfd.486 F.2d 1271 (C A D.C.,1973), certdenied 85 LRRM 3018. See alsoNew Mexico DistrictCouncil of Carpentersand Joinersof America (A S. Horner, Inc ),177NLRB500, 502 (1969).219 NLRB No. 9 INTL. ORGANIZATION OF MASTERS, MATES AND PILOTSPetitioners next contend that, even if they aresubject to its restrictions, Section 8(b)(1)(B) wasnever intended to reach the picketing that tookplace here. They argue that Section 8(b)(1)(B),so far as it pertains to grievance adjusters, isconcerned solely with attempts by a labor orga-nization to change the person utilized by the em-ployer to adjust the grievances of members ofthe same organization. For example, therewould be an unfair labor practice under Section8(b)(1)(B) here if SIU attempted to coerce theselection of the master and mates since the unli-censed seamen represented by SIU have theirgrievances adjusted by the master and mates.We have examined the legislative history withcare, and there is some evidence that Congress'primary concern was with situations fallingwithin petitioner's interpretation of the Act. See2 Legislative History,supra,at 1012, 1077. Butwe have found nothing showing that Congressintended not to reach conduct of the sort thattook place in this case-conduct which all par-tiesagree comes within the statute's literalscope. If anything, Congress simply did not ad-dress itself to the specific problem that has ari-sen here, probably because it assumed that su-pervisorswanting to engage in this kind ofpicketing would avail themselves of the opportu-nity not to be classified as a "labor organiza-tion" and thus be free of all the restraints ofSection 8(b).While we are aware that labor legislation doesnot readily adapt itself to the "plainmeaning"schoolof jurisprudence,see,e.g.,NationalWoodwork Manufacturers Assn. v. N. L.R.B.,386U.S. 612, 619, 64 LRRM 2801 (1967), we believeseveral factors militate against judicially creat-ing an exception that would immunize MM&P'sconduct here. First, petitioners concede in theirbrief that if the company's desire to deal withMEBA rather than MM&P was based on a validSection 8(b)(1)(B) interest, i.e., the company'sinterestin the supervisoryskills,qualificationsor loyalties of the members of the respectiveunions,rather than uponfinancialconsider-ations, then its decision to chooseone unionover the other should properly be free fromcoercion under the statute. This would meanthat in eachcasewhere a labor organizationsuch as MM&P or MEBA sought to put its menon a vessel presently staffed with officers of theother, the legality of their picketing would de-pend on the employer's reasonsfor ultimatelychoosingone unionrather than the other. Wedoubt that Congress intended any suchpost hoc27inquiry into the employer's motives where theunion's action is directly and inherently destruc-tive of a right guaranteed in the statute-theright to be free from coercion in the selection ofgrievance adjusters [486 F.2d at 12741.We agree with the General Counsel, therefore, thatRespondent's entire course of conduct, which wasadmittedly aimed also to secure recognition as bar-gaining agent and to impose on the Employers itscontract for licensed deck officers, interfered withthe Employers' freedom to select and control their8(b)(1)(B) representatives. It follows therefore, thatthis conduct which interferes with the Employers'freedom to set the terms and conditions of employ-ment of 8(b)(1)(B) representatives in the context ofthis case necessarily interferes with their selection ofpersons to serve as representatives.SheetMetalWorkers' International Association, Local Union No.17,AFL-CIO (George Koch Sons, Inc.),199 NLRB166 (1972). As the Board noted inGeorge Koch Sons,the type of conduct herein is a warning to an employ-er not to select a supervisor unless the union ap-proves of the terms and conditions of employment.The Board held:We think it equally clear that the work stoppag-es which were initiated by Respondent were forthe purpose of requiring Koch to accede to theunion-dictatedtermsandconditionsofZiltener's employment and thus coerced the Em-ployer in the same manner as the fines levied onZiltener [the 8(b)(1)(B) representative] himself,and we find such conduct on the part of theUnion also to be violative of Section 8(b)(1)(B).5Accordingly, in addition to ordering Respondentto cease picketing to force the displacement of li-censed deck officers of both Employers, we shall alsoorder that Respondent cease and desist from picket-ing to obtain recognition and its contract for the Em-ployers' 8(b)(1)(B) representatives.THE REMEDYHaving found that Respondent Union has en-gaged in conduct violative of Section 8(b)(1)(B) ofthe Act, we shall order that it cease and desist fromengaging in such conduct and take certain affirma-tive action necessary to effectuate the purposes andpolicies of the Act. The Board has found that Re-spondent Union previously engaged in similar acts ofmisconduct inMarine and Marketing International5 199 NLRB at 167SheetMetal WorkersInternational Association LocalUnion NoForty, AFL-CIO (The CapitolVentilatingCompany),202 NLRB958, 960-961 (1973) 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation, supra,in violation of Section 8(b)(1)(B).Further, we note that the record in the instant casereflects that theUltrasea,a sister ship of theUltra-mar,was similarly picketed. Under these circum-stances, and in order to effectuate the purposes andpolicies of the Act, we shall therefore order that Re-spondent cease and desist fromin any other mannerrestraining or coercing Employers Westchester Ma-rine Shipping Co., Inc., or Pyramid Sugar Transport,Inc., in the selection of their representatives for thepurpose of the adjustment of grievances.MEMBERJENKINS,dissenting in part:For the reasons given by the Administrative LawJudge, I would affirm his decision. I see nothing inSection 8(b)(1)(B) which prohibits any union activityexcept interference with the employer's selection ofhis bargaining-grievance representative.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board "ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board hereby orders that Respondent, Inter-national Organization of Masters,Mates and Pilots,Marine Division,International Longshoremen's As-sociation,AFL-CIO,New Orleans,Louisiana,its of-ficers,agents, and representatives, shall:1.Cease and desist from:(a) Picketing the vesselsUltramarorSugar Island-erwith the object of causing Transport,Inc., to re-place their licensed deck officers who are representedby andwho are members of Intervenors,District No.1,Pacific Coast District,Marine Engineers Benefi-cialAssociation,AFL-CIO,or DistrictNo. 2, Ma-rineEngineers Beneficial Association,AssociatedMaritime Officers,AFL-CIO, withlicensed deck of-ficers who are members of and who are representedby RespondentUnion; to obtainrecognition as solecollective-bargaining representative of licensed deckofficers;to enter into a collective-bargaining agree-ment;or to impose its terms and conditions of em-ployment on the licenseddeckofficers.(b) In any other manner.restraining or coercingsaid Employers in the selection of their representa-tives for the purpose of the adjustment of grievances.2.Take thefollowing affirmative action:(a) Post at its offices and meeting halls copies ofthe attached notice marked"Appendix." 6 Copies ofsaid notice,on formsprovided by theRegional Di-rector for Region 15, after beingduly signed byRespondent'sauthorized representative,shallbeposted byRespondentUnionimmediately upon re-ceipt thereof,and be maintainedby it for 60consecu-tive daysthereafter,in conspicuous places,includingall places where notices to members are customarilyposted.Reasonable steps shall be taken by the Re-spondent Union to insure that said notices are notaltered,defaced,or coveredby any othermaterial.(b)Notify theRegional Director for Region 15, inwriting,within20 daysfrom the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket the vesselsUltramarorSugar Islanderwith the object of causing Em-ployersWestchester Marine Shipping Co., Inc.,or Pyramid Sugar Transport, Inc., to replacetheir licensed deck officers, who are representedby and are members of District No. 1, PacificCoast District, Marine Engineers Beneficial As-sociation, AFL-CIO, or District No. 2, MarineEngineersBeneficialAssociation,AssociatedMaritimeOfficers,AFL-CIO, with licenseddeck officers who are members of and are repre-sented by our Union; to obtain recognition assole collective-bargaining representative of li-censed deck officers; to enter into a collective-bargaining agreement covering the terms andconditions of employment of licensed deck offi-cers; and/or to impose on all such licensed deckofficers our terms and conditions of employ-ment.WE WILL NOT, in any other manner, restrain orcoerce Employers Westchester or Pyramid in theselection of their representatives for the purposeof the adjustment of grievances.INTERNATIONAL ORGANIZATION OF MASTERS,MATES AND PILOTS,MARINE DIVISION,INTERNATIONAL LONGSHOREMEN'SASSOCIATION,AFL-CIODECISIONFRANK H. ITKIN, Administrative Law Judge. These con-solidated cases were tried before me on September 11, 12and 13 and October 1 and 2, 1974, in New Orleans, Louisi-ana. Unfair labor practice charges were filed by Westches-terMarine Shipping Co., Inc. ("Westchester") and Pyra- INTL. ORGANIZATION OF MASTERS, MATES AND PILOTSmid Sugar Transport,Inc. ("Pyramid")on January4, 1974,and by California and Hawaiian Sugar Company ("C &H") on January 8, 1974.A consolidated unfair labor prac-tice complaint issued onFebruary1, 1974. District No. 1,Pacific Coast District,Marine Engineers Beneficial Associ-ation,AFL-CIO ("Dist.No. 1, MEBA")and District No.2,Marine Engineers Beneficial Association,AssociatedMaritime Officers,AFL-CIO ("Dist.No. 2, MEBA-AMO") were permitted to intervene in these proceedings.Section 8(b)(1)(B) of the NationalLaborRelations Actforbids a labor organization or its agents"to restrain orcoerce. . .an employer in the selection of his representa-tives for the purposes of collective bargaining or the adjust-ment of grievances."The principal issue presented in theseproceedings is whether Respondent Union,in violation ofSection 8(b)(1)(B), has restrained and coerced EmployersWestchester and Pyramid in the selection of their represen-tatives for the purposes of the adjustment of grievances bypicketing the vesselsUltramarandSugar Islanderwith ob-jects of causing the Employers: (1) to replace licensed per-sonnel who are represented by and who are members ofDist.No. I MEBA and District No. 2 MEBA-AMO withlicensed personnel who are members of and who are repre-sented by RespondentUnion; (2) to recognize RespondentUnion as the sole collective-bargaining representative ofsuch licensed personnel; (3) to enter into a collective-bar-gaining agreement with Respondent Union covering theterms and conditions of employment of such licensed per-sonnel;and/or(4) to implement for all such licensed per-sonnel the terms and conditions of employment which areprovided for licensed personnel who are represented byRespondent Union.Respondent Union argues that thepicketing complained of in these proceedings was in factconductedby theOffshore Division of the InternationalOrganization of Masters,Mates and Pilots;that the Off-shore Division is not a labor organization within the mean-ing of the NationalLaborRelations Act; and that Respon-dent Union is not otherwise responsible for this conduct.Respondent also argues that,arguendo,even if the Interna-tional Organization of Masters,Mates and Pilots be foundresponsible for the picketing,Section 8(b)(1)(B) of the Actwas never intended and should not be construed to prohib-ita union which represents supervisors from engaging inpicketing or other concerted activities solely to protect orpromote the interests of its supervisory membership. Coun-sel for Respondent asserts in his brief:Section8(b)(1)(B)was designed to protect theemployer's control over the performance of his owncollective bargaining and grievance-adjusting func-tions.But that is not what the dispute in this case isabout at all.The dispute,rather, is over which organi-zation-MEBA or MMP-will supply and representthe employers'licensed deck officers and what theterms and conditions of those licensed deck officersshall be.Section 8(b)(1)(B) was never intended to haveany application to such a dispute.The facts pertaining to these and related issues are dis-cussed below.Uponthe entire record before me, including my observa-tion of the witnesses,and after due consideration of the29briefs filed by all counsel, I make the following findings offact and conclusions of law:FINDINGS OF FACT1. INTRODUCTION; JURISDICTIONWestchester, a New York corporation with its principaloffice and place of business in New York, New York, isengaged in the operation of theM/V Ultramar,an Ameri-can flag vessel carrying oil, grain, and other commoditiesbetween various States of the United States and in foreigncommerce. Since the commencement of its operationsabout August 8, 1973, theUltramarhas transported oil,grain, and other commodities valued in excess of $50,000between the various States and in foreign commerce. AriesMarine Shipping Company ("Aries"), a New York corpo-rationwith its principal office and place of business inNew York, New York, is the bare boat charterer of theUltramar. Since the commencement of theUltramar'sop-erations,Aries has derived revenues in excess of $50,000for services performed in connection with the chartering oftheUltramar.I find and conclude that Westchester andAries are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Pyramid, a Louisiana corporation with its principal of-fice and place of business in New Orleans, Louisiana, isengaged inthe operation of theM/V Sugar Islander,anAmerican flag vessel carrying bulk sugar between Hawaiiand various continental States, including Louisiana. Sincethe commencement of its operations in 1973, theSugarIslanderhas transported raw sugar valued in excess of$50,000 from Hawaii to Louisiana. C & H, a Californiacorporation with its principal office and place of businessin San Francisco, California, is charterer of theSugar Is-landerunder a 20-year time-charter. Since the commence-ment of theSugar Islander'soperations, C & H has derivedrevenues in excess of $50,000 for services performed inconnection with the chartering of this vessel. I find andconclude that Pyramid and C & H are employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.The essentially undisputed and credible evidence of rec-ord, as discussed below, establishes and I find and con-clude that the licensed deck officers, as well as licensedengineers, employed by Westchester aboard theUltramarand by Pyramid aboard theSugar Islanderare supervisorswithin the meaning of Section 2(11) of the Act and, inaddition, possess authority on behalf of their respectiveemployers to adjust grievances of the unlicensed nonsuper-visory personnel aboard the two vessels.' Further, the es-sentially undisputed evidence of record, as discussed be-low, establishes and I find and conclude that since about'Respondent,although admitting in its answer that"all licensed deckofficers are supervisors within the meaning of Section2(11) of the Act,"denies that the licenseddeck officerspossessthe authorityon behalf of theemployersto adjustgrievances of the unlicensednonsupervisorypersonnel.As discussedinfra,sec. III,C, thecredible evidenceof recordestablishesthat the licensed deck officers aboard the two vessels possess and in facthave exercised such grievance-adjustingauthorityon behalf of their re-spective employers-Westchester and Pyramid. 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDAugust 8, 1973, the terms and conditions of employment ofall licensed deck officers, as well as licensed engineers, em-ployed by Westchester aboard theUltramarhave been andcontinue to be covered by a collective-bargaining agree-ment entered into between Westchester and IntervenorDist.No. I MEBA; that since about June 25, 1973, theterms and conditions of employment of all licensed deckofficers, as well as licensedengineers,employed by Pyra-mid aboard theSugar Islanderhave been and continue tobe covered by a collective-bargainingagreemententeredinto between Pyramid and Dist. No. 2 MEBA-AMO; andthat, consequently, since about August 8, 1973, and contin-uing to date, Dist. No. I MEBA has been and continues tobe the recognized collective-bargaining agent of all li-censed deck officers, as well as engineers, employed byWestchester aboard theUltramarand, further, since aboutJune 25, 1973, and continuing to date, Dist. No. 2 MEBA-AMO has been and continues to be the recognized collec-tive-bargaining agent of all licensed deck officers, as wellas engineers,employed by Pyramid aboard theSugar Is-lander.And, although Respondent Union deniesin its answerthat it is a labor organization as alleged, I find and con-clude, as discussedinfra,that Respondent Union-Interna-tional Organization of Masters, Mates and Pilots, MarineDivision,InternationalLongshoremen'sAssociation,AFL-CIO-is an organization in which employees partici-pate and which exists for the purpose, in whole or in part,of dealing with employers concerning grievances, labor dis-putes,wages, rates of pay, hours of employment, and con-ditions of work, within the meaning of Section 2(5) of theAct.II.BACKGROUND;THE GENERAL STRUCTURE OF RESPONDENTUNION AND THE COLLECTIVE-BARGAINING AGREEMENTSPERTINENT TO THESE PROCEEDINGS;THE RIVALRY BETWEENRESPONDENT UNION AND MEBAThe current structure of Respondent Union-Interna-tional Organization of Masters, Mates and Pilots, MarineDivision,InternationalLongshoremen'sAssociation,AFL-CIO-was established by its revised constitutionadopted in 1970. Prior to that time, the Union was dividedinto locals. There were so-called "offshore" locals in majorports consisting of licensed deck officers on large ocean-going vessels; there were so-called "in land" locals consist-ing of licensed deck officers on smaller vessels such as tug-boats, barges and ferries; there were Associated MaritimeWorkers ("AMW") locals consisting of unlicensed person-nel on these smaller vessels;and there were so-called "pi-lots" locals consisting of pilots. Respondent's 1970 consti-tution provides,inter alia,for the merger of these localsinto divisions. The "Offshore Division" was to replace the"offshore" locals; the "Inland Division" was to replace the"inland" and "AMW" locals; and the "Pilots Division"was to replace the "Pilots locals." (See G. C. Exh. 10, pp.A-1 to A-8). The "offshore" members voted to form the"Offshore Division" and the "pilots" voted to form the"Pilots Division" as generally contemplated by the revisedconstitution. However, as Respondent's President ThomasF. O'Callaghan credibly testified, the so-called "Inland Di-vision" is not yet "fully formed"; "It just has not reachedthat stage yet"; "It is not created yet." Instead, there is an"Atlantic Region" and a "Pacific Region" of the so-called"Inland Division." O'Callaghan explained:The Atlantic Region is in existence and the PacificRegion is in existence, but we do not have an Inland. .. Division fully formed. . . . The entireunion isgoing through a transition period to where it is becom-ing a firm body now, rather than a whole lot of sepa-rate locals going on their own way.In short, according to O'Callaghan, "It is not one cohesivebody," but it is "headed in that direction." 2Respondent Union's Offshore and Pilots Division andits two Inland Regions have their own bylaws adopted bytheir own membership; their own officers, treasury, anddues; and file separate disclosure reports with the Depart-ment of Labor. However, Respondent's constitution doesprovide that its International president, executive vice pres-ident and secretary-treasurer also act as executive officer,assistant executive officer, and financial officer of the "ful-ly formed" divisions. Thomas F. O'Callaghan is presidentof Respondent Union and is also executive officer of theOffshore Division. Robert J. Lowen is secretary-treasurerof Respondent Union and is also contract-enforcementand chief fiscal officer of its Offshore Division. Further,although other officers or officials are elected separately byeach division's membership, I note, as President O'Calla-ghan acknowledged, a number of persons are officials ofboth Respondent's Offshore Division and the Regions ofits not yet "fully formed" Inland Division. For example, A.Scott is port agent for Respondent's Offshore Division andis also branch agent for its Atlantic and Gulf Region of theInland Division. The same is generally true for J. Bierne,M. Weinstein, F. Kyser, and W. Beech. And, as Respon-dent Union's Secretary-Treasurer Robert Lowen acknowl-edged, Respondent Union's two Regions of the Inland Di-vision are composed of licensed supervisory personnel andapproximately 200 to 250 rank-and-file personnel who areadmittedly "statutory employees" under the Act 3Membership in the Offshore Division is limited to li-censed deck officers on large oceangoing vessels.4 The Off-shore Division has its own negotiating committee which2RespondentUnion Secretary-Treasurer Robert J. Lowen credibly ex-plained thatin addition to the above "two fully formeddivisions"-i.e.,Offshore and Pilots-..there are four remainingsubordinatebodies-the Atlantic andGulf Regionof theInland Division.the PacificRegion of theInland Division, [and] Local 27 and Local 30. . . in the Panama Ca-nal.And, although the Union's constitutionprovides for a Government employ-ees' divisionand a shoresidedivision,thereare presentlyno members inthese named divisions.3 In addition,by letterdated June28, 1971, ILA President Thomas W.Gleason wrote RespondentUnion President O'Callaghan to . . confirmthe arrangements underwhich theInternationalOrganizationofMasters,Mates and Pilots[MMP] is beingaffiliatedwith the InternationalLongshoremen's Association [ILA] to become knownas the InternationalOrganization of Masters,Mates and Pilots,the International Marine Divi-sion of the ILA [Marine Division].... " See, generally, G.C.-Exh. I I andattachments.The Offshore Divisionhas some6,000 members (see Resp.Exh. 12). INTL. ORGANIZATIONOF MASTERS,MATES AND PILOTS31prepares contract demands, negotiates contracts,and callsstrikes.Contractsnegotiatedby the OffshoreDivision'scommittee are subject to ratification vote by its members.The current Offshore Division collective-bargaining agree-ment is Respondent Exhibit 7.5 The agreement provides,inter alia:1.Masters and Chief Officers selected by employersmust be members of the Union (sec. II, (2) ).2.Licensed deck officers, except Masters and ChiefOfficers,must be hired through the Union (sec. II,(3), and (4) ).3.Licensed deck officers will not be discharged or re-jected except for "just cause" (sec. III).4.A "minimum" "manning" requirement for certainclasses of vessels of one Master,one non-watch-standing Chief Officer, one Second Officer and twoThird Officers (sec. VII).5.Employer-financed jointly administered pension,welfare and training programs.(Secs.XXIX andXXX.) (And see Respondent Exhibit 25-the pen-sion plan; and Respondent Exhibit 24-the welfareplan).Respondent Union for a number of years has repre-sented licensed deck officers of the United States merchantmarine.TheMarine Engineers Beneficial Association("MEBA")has represented licensed engineers. However,during late 1950 or early 1960, MEBA, through its affiliatethe Associated Maritime Officers ("AMO"), began to com-pete with Respondent by negotiating collective-bargainingagreements covering licenseddeckofficers,as well as li-censed engineers. ILA President Thomas W. Gleason, in aletter to AFL-CIO President George Meany, dated Febru-ary 15, 1974 (G.C. Exh. 12), attempts "to invoke [AFL-CIO] assistance to resolve a problem that is becoming in-creasingly acute for the . . . ILA and its affiliate, the Inter-national Organization of Masters,Mates and Pilots... .As Gleason explains in his letter:national Union], to sign up ships from top to bottom(that is, from master to ablebodied seamen) beforethey have even been launched and well before anyemployees are to be hired. This effectively squeezesout the IOMM&P which is the only Union actuallychartered by the AFL-CIO to represent deck officers.ssssThe technological change in the American Mer-chant Marine and the Government's new shipbuildingprogram has caused AMO to emerge as a far moredangerous threat than ever before.ssss11The launching of the new ships began in 1970 as aresult of the Government's program to revitalize themerchant marine. These vessels represented the firstnew merchantships built in many years. The ships ofthe 1970s bear little resemblance to existing vessels.They are so much bigger and faster that they movecargo at a rate ten and twenty and more times that ofpresent vessels. In the case of the huge new tankers,any comparison with their conventional counterpartsabsolutely boggles the mind.The problem is not imaginary. Already AMO hascontracts with at least six companies covering a dozenships already built. As new ships are launched, withstillmore new owners, AMO will threaten not onlyIOMM&P jurisdiction, but also the structure of itscollective bargaining agreements and the economicbase of the IOMM&P pension plan .6III.THE EVENTSCULMINATINGIN THE PICKETING OF THEULTRAMARANDSUGAR ISLANDERThis problem concerns the continuing campaign bytheAssociatedMaritime Officers ("AMO") to signpre-hire contracts with newly-formed companies, cov-ering licensed deck officers aboard ships not yetlaunched. Under theseagreements,AMO supplies thedeckofficers for these vessels and prescribes the con-ditions under which they are employed. Although theIOMM&P [Respondent] is the sole union chartered bytheAFL-CIO to represent licensed deck officers,AMO now represents a serious threat to its jurisdic-tional integrity, its contract standards, the jobs of itsmembers,and the rather fragile peace of the maritimeindustry itself.What we are faced with now is a concerted cam-paign on the part of AMO, aided by its parent, Dis-trict 2,MEBA, and its ally, the SIU [Seafarers Inter-3Resp.Exh. 7 is the "Master Collective Bargaining Agreement(Dry Car-go and Tanker Sections)Covering AllVessels Under Contract With theInternational Organization of Masters, Mates and Pilots-Offshore Divi-sion."A. The UltramarOn June 1, 1971, Aries applied to the United StatesMaritime Administration and Maritime Subsidy Board forfinancial aid in the operation of the first American flag"OBO" (ore-bulk-oil carrier)vessels.The vessels in-volved were theUltramarand a sister ship, theUltrasea.On June 20, 1971, the Maritime subsidy board approvedthe negotiated price for the construction of each of thesevessels and granted a construction differential subsidy toaid in their construction. Also approved were "the plansand specifications, as satisfying the commercial require-ments of the applicant's service.... " The plans andspecifications listed a crew of 26 persons aboard theUltra-mar.76 Also see Respondent Union PresidentO'Callaghan's article entitled: "ABackgroundReport on the AMO Threat to the IOMM&P," August 1974(G.C. Exh 10, pp. 2-3), and Gleason's letterto Meany dated May 14, 1974(G.C. Exh. 13) withRespondent PresidentO'Callaghan'saccompanyingmemorandum concerning"Recent New Pre-hire AgreementsCovering Li-censed DeckOfficers Aboard Newly ConstructedVessels," specifically list-in^inter alia,theSugarIslanderand theUltrainar.Schedule I to the proceedingsbefore theMaritimesubsidyboard (Reap.Continued 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaptain Leo V. Berger is president and principal share-holder of Aries.He credibly explained that construction oftheUltramarwas completed about August 8,1973, atwhich time the vessel set sail from the National Ship Build-ing and Steel Company shipyard in San Diego,California.Aries transferred ownership to CIT.CIT appointed Bank-ers Trust as its trustee of ownership.Bankers Trust in turnbareboat chartered(or leased)the vessel to Aries for 20years.And, about August 3,1973,Aries entered into a"Crew Husbanding Agency Agreement"with Westchester.Westchester thus became "the crew husbanding agent ofAries for the crewing. . .of each and all of the vesselsnow owned or which may hereafter be acquired by Aries.... " Westchester was "authorized to take charge of andattend the employment and discharge of masters, crewsand other help, in and about the operation of said vessels,and the fixing of all compensation to be paid;itbeingunderstood and agreed,however,that all costs and expen-ses of wages of masters,crew and other persons employedin and about said vessels shall be charged directly to andpaid by Aries"(see G.C. Exh. 22).8On August 8, 1973,Westchester and Dist.No. 1 MEBAentered into a 3-year collective-bargaining agreement cov-ering the terms and conditions of employment of all li-censed deck and engine officers employed by Westchesteraboard theUltramar.Percy Overman,president of West-chester, credibly testified that,before signing these agree-ments,the "management of [his] Company"-... discussed with me [Overman]the unions thatwould probably be used.I [Overman] also spoke withCaptain Berger who recommended the union ... .Overman recalled that Berger had recommended Dist. No.IMEBA as the"Union to represent the licensed deck offi-cers.,, 9In addition, Berger testified that he"thought[Westchester] would take[his] recommendation,because of[his] previous background in the industry."10The MEBAcollective-bargaining agreement applicable to licenseddeck officers provides for a complement of only four li-censed deck officers aboard theUltramar-amaster andthree mates-rather than the master and four mates whichare, according to the witnesses of Respondent,generallyrequired by Respondent Union's Offshore Division con-tract for comparable vessels.According to the testimony ofRespondent Union Secretary-Treasurer Robert Lowen, theMEBA agreement provides in effect for one less deck offi-cer and for lower wage rates than those which are providedExh. 3)lists a crewof 26, consisting of one master, one chief mate, onesecond mate,one third mate, and 22 other persons. Thus, the crew aboardtheUltramarwould have included onlyfour licenseddeck officers-a mas-ter and three mates.8 The "Crew Husbanding Agency Agreement" could be canceled on 90days written notice by either party.Overman explained- "I think the reason" why Westchester contactedand enteredinto an agreementwith District No. I MEBA "was we [West-chester] agreedwith CaptainBerger essentiallywith the philosophy of hav-mg the one arrangement..." with one union. Westchester executed agree-ments for the unlicensedpersonnel on August 8, 1973, with the SeafarersInternational Union.ieAs Berger put it, ".. If they [Westchester]were smart, they would" Aries, of course, could cancel Westchester's agency agreement on a90-day noticeand Bergerwas president and principal stockholder of Aries.foron comparable vessels under contract with theRespondent's Offshore Division."Captain Berger previously had entered into collective-bargaining agreements with Respondent Union from about1968 to 1972 for vessels operated by three companies inwhich he was the principal party--Oneida Steamship Com-pany,Inc.; Oswego Steamship Company,Inc.; and Gene-va Steamship Company,Inc.When Berger's last collective-bargaining agreement with Respondent Union expired inJune 1972, Berger notified Respondent that he had mergedall of his other shipping companies into Oswego and hadsold Oswego to a thirdparty. Thus,Berger formally ap-prised Respondent on June 26, 1972:... this communication is to advise you of the termi-nation of the collective bargaining agreement between[Respondent]and [Oswego] as of June 15, 1972.Thereafter, that contract is no longer in effect andthere are no vessels to which it is applicable.Pleaseconsider this communication to be the appropriate no-tice of the termination of this collective bargainingagreement... .In the meantime,during 1971, shortly after constructionhad commenced on theUltramar,Respondent Union Pres-ident O'Callaghan,as he credibly testified,met with Berger"and had some discussion about the ships that he [Berger]was building."O'Callaghan recalled that Berger then "stat-ed that our contractual relationship would remain thesame." O'Callaghan testified:I [O'Callaghan]mentioned it [to Berger] because therewas a number of sweetheart agreements being givenout by AMO, and I knew that they were approachingvarious companies,and I wanted to make sure thatthere was nothing underhanded going with Berger. He[Berger] assured me there wasn't... .Subsequently,during late May or early June 1973, whenconstruction of theUltramarwas nearly completed,O'Cal-laghan and Berger met again. Berger testified:We discussed the values of the M,M & P. And Cap-tain O'Callaghan advised me of the quality of the M,M & P and he has on hand any officers that I mightneed to fulfillthe ship's licensed officers for deck.Captain O'Callaghan advised me that he could supplya full crew from top to bottom,meaning he could sup-ply me engineers,mates and arrange for unlicensedpersonnel.And we also discussed-and CaptainO'Callaghan says,"Remember you won't need engi-neers."And previously he said,"MEBA is offeringand also AMO is offering the same up and down con-tract."And Captain O'Callaghan also reminded meitBerger testified that the Merchant Marine Act of 1970 "was [intended]to revitalize the American Merchant Marine. .to set up certain standardswith respect to getting subsidies."; "They have to do this in order to becompetitive with foreign ships of equal stature... ", ". .they will subsi-dize three mates and a master. . .If you want to subsidize[or hire] more,you can't be competitive with foreign ships.... "And, at the time whenCaptain Berger recommended to Westchester that District No. I MEBAsupply the licensed deck officers for theUltramar,he was aware thatMEBA's manning scale would in effect be one master and three mates. TheUnited States Coast Guard had approved a minimum total complement of9 licensed and 17 unlicensed personnel for theUltramar,which includedonly one master and three mates as licensed deck officers. INTL. ORGANIZATIONOF MASTERS,MATES AND PILOTS33with the new concept of shipping, mode of shippingsuch as gas turbines and unmanned engine rooms,that we wouldn'tbe needing engineers.So he would bebetter qualified to supply than someone else would.That's where we left that discussion.O'Callaghan acknowledged in his testimony that he had"asked [Berger] point blank, Are we going to be getting thecontract?" O'Callaghan, however, credibly explained thatRespondent Union was only interested in the licensed deckofficers aboard theUltramarand he denied that he had"advised Berger [he] could supply a full crew from top tobottom. . . . "12On July 19, 1973, Respondent Union President O'Calla-ghan wrote CaptainBerger, in part as follows:Dear CaptainBerger:The International Organization of Masters, Matesand Pilots, the International Marine Division of theInternationalLongshoremen'sAssociation,AFL-CIO, made up of the most highly trained Officers inany merchantmarine inthe world,possessesthe onlycharter issued by the AFL-CIO for Masters and otherLicensed Deck Officers on oceangoingvessels regis-tered under the U.S. flag.ssWe are particularly pleased to be able to have theopportunity to demonstrate that the continuing exclu-sive recognition of the IOMM&P in representing theMaster and other Licensed Deck Officers aboard thenew OBO-type construction should be of paramountimportance in providing labor stability and continuingthe previously excellent labor-management relation-ships between you and your Companies and this Orga-nization while our seagoing Officers serve as your ves-selmanager to increase the potential return on yourinvestment.Our affiliationwith the InternationalLongshoremen's Association cannot help but provideadditional insurance against unwarranted work stop-pages in view of the nature of employment of OBO-typeconstruction.A copy of our current collective bargaining agree-ment is attached.We recognize that certain aspects ofthis agreement may have to be changed in the light ofthe newtypeof operation and we are agreeable toresolving any problems you envision might arise so asto ensure a long and profitable relationship together.1312 Insofar as O'Callaghan's version of this particular meeting differs withBerger's version,Icredit O'Callaghan.The evidence of record,as discussedherein,persuades me that Respondent was only seeking to represent thelicensed deck officers aboard the vessels involved. I was impressed withO'Callaghan's candor in answering the questions put to him by counsel. Hisanswers were in my view complete and trustworthy and appear reasonablewhen assessed against the complete chronology as summarized herein andthe related testimony of Robert Lowen.Inote in this respect that PercyOverman,president ofWestchester,acknowledged that he"wasn't awarethat [MESA and MMP] were offering also the same agreement to handleboth the deck and engine officers.... "And see,C & H Exh.3, a letterfrom O'Callaghan to Berger dated July 19,1973, quotedinfra.13 In addition,also during mid-July 1973, according to the uneontrovert-ed testimony of Berger,ILA President Gleason telephoned Berger and stat-Berger recalled that between August 3 and 8, 1973, Re-spondent Union's Secretary-Treasurer Robert Lowen vis-ited Berger's office in New York. Berger testified:Mr. Lowen began explaining to me the quality ofthe Masters, Mates & Pilots and went into long detailregarding the school that M, M & P has in Baltimore.And in fact invited me down there to visit it. AndCaptain Lowen also advised me that since I am aKings Point graduate that the union could give us thebest qualified [sic]. He went into detail regarding thisunique ship and we have to have a different agreementthan any other presently in force. And, during thisconversation, the number of mates to be suppliedcame up and Captain Lowen said they would supplyas many as three or as many as necessary or anybodyelse would supply like MEBA or anybody else. And,after the discussion, Captain Lowen, before we wentto lunch, gave me a brochure on the school and alsoan agreement. one-page agreement, if I wanted to signwith the Masters, Mates & Pilots. During this conver-sation I advised Captain Lowen that Westchester Ma-rine was crewing the vessel. I gave him the address. Imay have also given the phone number... .Lowen, in his testimony, recalled that he first spoke withBerger on the telephone, "I [Lowen] told him [Berger] I wascalling about theUltramar . . .about the licensed deckofficers.... " Lowen and Berger, according to Lowen,subsequently met for lunch. Lowen credibly testified thatat this meeting, Berger "indicated there had been no deci-sion at that moment as to who the deck officers would be."Lowen recalled: "It seemed that the single most importantcriteria to Captain Berger was whether Mr. Calhoon [Presi-dent of MEBA] would decide who the deck officers weregoing to be." According to Lowen, Berger-... indicated in no uncertain terms that the only rea-son he had the . . . contracts for the Ultramar .. .was that Mr. Calhoon had arranged the financing forhim and that [Berger] was totally committed to doingwhat he [Calhoon] wanted to do in respect to man-ning,but [Berger] said the only union that had beendecided upon was MEBA District 1 for the engineers.Therewas, asLowen explained, no discussion "with re-spect to the grievance adjustability of the MMP licenseddeck officers or the MEBA licensed deck officers." 14Berger testified without contradiction that,On August 7, I got a call from Captain [William M.]Caldwell late in the afternoon in which he kept askingme what unions were going to man the ship. And Ied that,...he would be manning theUltramar withother MM&P officers.. [Berger]advised [Gleason]that I [Berger]am not handling that. And[Gleason] in turn advised that,"This cannotgo on and I will tie up all theAmerican ships if I have to."And [Berger] replied to him that,"you dowhateveryou have to,Mr Gleason."14 Insofar asthe abovesummarizedtestimony of Lowen with respect tothis particular meeting differs with the testimony of Berger as stated above,Icredit Lowen. Lowen's explanationsimpressedme as more candid andcomplete in this respect Lowen's testimony impressed me as credible andreasonable in the context of the other credible evidence of record includingdocumentary evidence and the related testimony of O'Callaghan concerninghis talks with Berger. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDkept telling him it's being handled, again, beingcrewed and the matter [was] being handled by West-chester Marine.He kept insisting and asking me and Ididn't tell him and he asked me whether the shipwould sail that afternoon and I told him it would sailthe next day. He said, "We are going to harass thatship until you would be glad to sell it for scrap."Caldwell is Respondent Union's executive vice president.During mid-November 1973, Berger received a tele-phone call from O'Callaghan. Berger credibly testified:The middle of November, we had a telephone con-versation with Captain O'Callaghan. And he startedhis conversation by saying, "What is going on here,Leo? What is this crap?" I toldhim, "I am not han-dling it.Westchester Marine is handling the crewingof the vessel,"referringto the Ultramar. And he said,"Don't give me that crap. I have been around thewaterfront a long time." I said, "Cap, why don't youand Calhoon [president of MEDA] get together andstraighten this matter out. It's a matter that could betaken careof by the CIO-AFL-CIO."His responsewas, "Leo, what? Have you been talking to Calhoon";like that I said, "No." And I said, "My door is open tocome in and sign a contract whenever you are ready."About November 29, 1973, theUltramarwas picketed inthe vicinity of the Bunge Corporation Grain Elevator inDestrehan, Louisiana, with signs stating:S. S. ULTRAMARWorks its Deck Officers UnderLOWER STANDARDSthan those worked underby Deck OfficersREPRESENTED BYMASTERS,MATES ANDPILOTSMARINE DIVISION OF THEINTERNATIONALLONGSHOREMEN'S ASSOCIATIONAFL-CIORespondentUnion President O'Callaghan testifiedthat previously he "had spoken to the top officers of theUnion. . . ";O'Callaghan"suggested and we all agreedthat we had to take action to protect our contracts and toprotect our Union and would take whatever action wasnecessary to do that." O'Callaghan conferred with the "twoInternational Officers and three district vice presidents ofthe Offshore Division." O'Callaghan, as he testified:... more or less turned the whole operation over tothe contract enforcement officer, Bob Lowen, to han-dle, but I [O'Callaghan] did tell him to make sure thatwe make everyone aware of the fact that we wantedthat contract.O'Callaghan acknowledged that he-... notifiedTeddyGleason [ILA president] that I[O'Callaghan]was going to have a picket line aroundthe Ultramar when she got into port.The picketing was conducted by members of Respondent'sOffshore Division.O'Callaghan admitted that an object of the picketingwas: "I wanted a contract with them"-O'Callaghan"wanted members of the Masters, Mates and Pilots servingaboard those vessels as licensed deck officers." Lowen,when asked what were the objectives of the picketing, testi-fied as follows:... we actually were going out for economic reprisal,among other things, to stop other people from engag-ing in the same type of practice to the detriment of ourcollective bargaining agreements, our membership,our pension plan, the whole ball of wax.We didn't know what we could really accomplish.Maybe they would give us the ships back. Maybe thepeople on the waterfront would just flat out refuse totouch their picket lines. Maybe the company would gobroke.Whatever we hoped to accomplish, we hopedto accomplish by picketing.B. The Sugar IslanderDonald Hare, vice president for C & H, credibly testifiedthat C & H was the "inspiration" behind the constructionof theSugar Islander.C & H is a cooperative engaged inmarketing Hawaiian raw sugar. The Marine Division ofReynolds Metal Company, in previous years, transportedC & H sugar to the Gulf area. Reynolds, however, an-nounced thatitsvesselswould not be available for thispurpose at the termination of its 10-year contract in 1973.15C & H became "the ultimate time charterer" of theSugarIslanderand Pyramid became the bareboat charterer andoperator of the vessel. C & H selected Pyramid as bareboatcharterer, according to Hare, because,inter alia,Pyramid.,was established in the New Orleans area where almost allof [C & H's] sugar . . . is sold." C & H was also "ac-quainted" with Pyramid personnel and "impressed withtheir capability."tbHare acknowledged that C & H knew that there was "adistinct possibility" that Pyramid would in turn enter intoan agreementwith MEBA to furnish licensed deck officersfor theSugar Islander.Further, as Hare testified, C & Hwas concerned with the stability and economy of theSugarIslander'soperation.Hare understood that a crew com-posed of MEBA licensed personnel and SIU, Seafarers In-ternational Union, unlicensed personnel would not exceedthe approved Coast Guard manning of 22 persons for theSugar Islanderand would give stability to labor or person-nel relations.Hare admittedly made it known to his "pro-15Hare also recalled thatC & H hadcarnage of sugar on Matson Ship-ping Company vessels and Matson had a collective-bargaining contractwithRespondentUnion forthe licenseddeckofficers.Hare was generallyaware that the minimum manning requirements for licensed deck officerson the Matson vessels, in accordance with RespondentUnion's contract,exceeded the manning as ultimately requiredfor theSugar Islander.16Hare acknowledged:In making the decision[to select Pyramid] we did not at anytime to thebest of my recollection give conscious thought to the relative grievanceadjusting ability of one union over another. INTL. ORGANIZATION OF MASTERS, MATES AND PILOTS35posed bareboat charterer," Pyramid, that he was "interest-ed" in MEBA.Captain Peter Johnson, executive vice president for Pyr-amid, credibly testified that, ". . . in order to operate thisship[Sugar Islander]properly we needed to have oneunion that covered all licensed officers.... " And, onJune 25, 1973, Pyramid, as bareboat charterer of theSugarIslander,and Dist. 2 MEBA-AMO entered into a 3-yearcollective-bargaining agreement for all licensed personnelemployed by Pyramid aboard theSugar Islander.On Au-gust 24, 1973, Pyramid also entered into a collective-bar-gaining agreement with SIU for the ship's unlicensed per-sonnel.Johnson recalled that theSugar Islanderwasdelivered to Pyramid from Lockheed Shipbuilding Compa-ny on August 24, 1973, in Portland, Oregon.Respondent Union previously had requested C & H torecognize its Offshore Division as bargaining agent for thelicensed deck officers aboard theSugar Islander.Thus, onNovember 22, 1971, Captain Robert E. Durkin,Respondent's International vice president, wrote Boyd Mc-Naughton, C & H's board chairman, in part as follows:Iam sure that you recognize that to construct thesubject vessel[Sugar Islander]without having the aircleared as to Labor Agreements which would permitinvolvement wherein the Parties can square away anyproblems that may relate to the construction of thenew vessel, is not wise. Wisdom dictates s-a CollectiveBargaining Agreement in the form of a Memorandumof Agreement should be executed as soon as possible.Iurgemost strongly that you authorize such aMemorandum to be executed by whomsoever is soauthorized who will be involved in the operation ofthe vessel.A suggested type of Memorandum ofAgreement with this Organization is attached andeven though the delivery of the vesselis a long timeaway in onesense, the problems that would have to beresolved will arise long before the vessel is completed.Should this vessel be operated by an existing Com-pany with whom this Organization already has a Col-lective Bargaining Agreement,then such a Memoran-dum would not be necessary.Pleaseadvise.Thereafter, during late October through early December1972, Respondent Union President O'Callaghan and Secre-tary-Treasurer Lowen discussed theSugar IslanderwithWayne Brobst,vice president of industrial relations ofMatson Navigation Company. These discussions occurredinRespondent's offices during their bargaining sessionswith the Pacific Maritime Association. Brobst credibly tes-tified that O'Callaghan and Lowen repeatedly stated that"they would take whatever steps were necessary to securethe manning of theSugar Islander."Matson was accusedby Respondent'srepresentativesof"rigging the dealwhereby the crew arrangements [for theSugar Islander]had been worked out that did not include MMP represen-tation."17 Lowen, in his testimony, generally admitted hisattempt to discuss the mmanning of theSugar Islanderwith Brobst during the above meetings.17 Brobst recalled that O'Callaghan and Lowen also made similar andrelated accusationsduring April 1973.About September 26 and 27, 1973, theSugar Islanderwas picketed in the vicinity of the Gulf Elevator andTransfer Company launch landing site in the New Orleansarea with signs stating:MTV SUGAR ISLANDERUNFAIR TO THEMASTERS, MATES AND PILOTSMARINE DIVISION OF THEINTERNATIONAL LONGSHOREMEN'SASSOCIATION, AFL-CIOThe directions and instructions for this picketing camefrom Respondent Union President O'Callaghan to CaptainHenry Stegall, Respondent's New Orleans port agent."About January 2, 1974, theSugar Islanderwas also pick-eted in the vicinity of the Godchaux-Henderson Sugar Re-finery in Reserve, Louisiana. The signs stated:M.V. SUGAR ISLANDERWorks Its Deck Officers UnderLOWER STANDARDSthan those worked underby Deck OfficersREPRESENTED BYMASTERS, MATESAND PILOTSMARINE DIVISION OF THEINTERNATIONALLONGSHOREMEN'SASSOCIATIONAFL-CIOTheSugar Islanderwas picketed with similar signs aboutJanuary 7, 1974, near the Burnside, Louisiana, terminaland about January 25 and 26, 1974, near the Texaco dockinMobile, Alabama. The picketing was, as in the case oftheUltramar,conducted by members of Respondent's Off-shore Division.19C. The Grievance-Adjusting Functionsof Licensed DeckOfficersAboard the Ultramar and Sugar IslanderThe credible evidence of record establishes that the li-censed deck officers aboard theUltramarandSugar Is-landerare authorized to and do perform grievance adjust-ing functionswith respect to the unlicensed nonsupervisorypersonnelaboard thevessels.Thus, the collective-bargain-ing agreementsbetween theSeafarersInternational Unionand both Pyramid (G.C. Exh. 20) and Westchester (G.C.Exh. 23) for the nonsupervisory unlicensed personnelaboard the two vessels clearly contemplate the adjustmentof grievancesby the licensed supervisory officersarisingunder the SIU contracts. See, generally, G.C. Exhs. 20 and23, art.II, Secs. 2 and 3, providing for "delegates," a "per-18Enus Parks,employed byDistrict2MEBA-AMO, crediblytestifiedthat Port Agent Stegall told him during late September1973 that "itwas his[Stegall'sl intention to stay there[picketing]until the injunction was served,he [Stegall] intendedto stayuntil the injunction was served and stopthat business if he could because those were MMP jobs and MEBA didn'thave any business representing those officers on that ship... "19A petitionfor a temporaryinjunction against RespondentUnion wasfiled on February15, 1974, in the United States DistrictCourtfor the East-ern Distnct of Louisiana, pursuant to Sec. 10(j) of the Act. On March 14,1974, the parties stipulated that, pending final disposition by the Board ofthe matters involved herein, Respondent Union would not,inter aha,pickettheUltramarorSugar Islander.(See Intl.Exhs. I and 2 ) 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanent ship's comittee"consistingof the "boatswain," the"chief steward and the chief electrician" or "pumpman,"the presentment of grievances to "superior officers," and"weekly meetings" in order "to make sure that all problemsconcerning the unlicensed crew are brought to light andresolved as quickly as possible.... "Pyramid's Executive Vice President Peter Johnson metwith the master of theSugar Islander,Captain William Mc-Auliffe, and the ship's engineersprior to delivery of theship in order tofamiliarizethem with the provisions of theSIU contract, including the handling of grievances con-cerning the unlicensed personnel aboard the vessel. AsCaptain McAuliffe credibly testified:Iwas advised that I was the Company's representativein handling these things [resolving grievances] and Iwas to try to resolve them on thevessel ifpossible andbring as few problems back as possible, try to make anamicable agreement between the seaman and the com-pany and to do it on the ship as far as possible.Likewise,Westchester President Overman discussed withthe master of theUltramar,Captain Faust, prior to thatship's initial voyage, the applicable grievance-adjustingprocedures. Overman similarly instructed Faust "to settleany disputes that did arise."Captain McAuliffe cited instances of grievance resolu-tion at various levels aboard theSugar Islander.One suchgrievance concerned overtime payable under the SIU con-tract.The seaman affected presented the grievance to hisduly elected departmental representative (delegate), who,in turn, discussed the matter with the chiefmate.The dele-gate and chief mate were unable to agree upon a resolutionof the grievance and the matter was referred to the ship'schairman (the vessel's unlicensed crew representative) andthemaster. The Captain's interpretation of the contractwas not accepted by the unlicensed personnel who ap-pealed the grievance determination to the SIU's patrolmanor port representative when the vessel reached port. Thematter was then discussed by the SIU's port representativewith Captain McAuliffe, Pyramid's representative, at thepayoff in port. Calftain McAuliffe reconsidered his formerinterpretation of the contract and agreed to resolve thegrievance by paying the disputedovertime.Another suchgrievance cited by Captain McAuliffe concerned a lodgingclaim by unlicensed crew. The crew complained that vesselmalfunctionswhile in port in Japan during the wintercaused insufficient heat during a 3-day period. The crew'sgrievance was presented directly to the ship's chairman,who, in turn, discussed the matter with the master. Thegrievance was resolved by Captain McAuliffe's authoriza-tion of a 3-day lodging allowance per crewmember. Cap-tain McAuliffe also recalled aninstanceof grievance whichwas resolved without his involvement. The thirdmate wassupervising the discharge of the ship's cargo when the crewclaimed that an additional crew member was needed. Thethird mate determined to add on a crewmember.As for theUltramar,Captain LouisKingma, the ship'smaster, cited an instance when he and the SIU patrolmanor shore representative resolvedgrievancesconcerning theovertime rate to be applied in cleaning the hull in accor-dance with the SIU representative's interpretation of thecontract. In addition, Kingma recalled that he was con-fronted by the ship's chairman with the crew's grievancethat the vessel had not been properly secured for sea priorto leaving port in accordance with the terms of the SIUcontract. The grievance was resolved by Kingma agreeingto pay the unlicensed crew the requested financial penalty.Captain Kingma also noted in his testimony that he re-solved numerous overtime grievances aboard the ship.20IV.DISCUSSIONThe principal issue raised here, as stated, is whether Re-spondent Union restrained and coerced Employers Pyra-mid and Westchester in the selection of their representa-tives for the purposes of the adjustment of grievances bypicketing the vesselsUltramarandSugar Islanderin orderto force the Employers to replace their licensed deck offi-cers who had grievance adjustment functions with otherswho were members of Respondent Union. A similar issuewas recently resolved by the Board and the Court of Ap-peals for the District of Columbia Circuit inMarine andMarketing International Corporation,197 NLRB 400 (1972),enf.486 F.2d 1271 (C.A.D.C., 1973), cert. denied 85LRRM 3018 (1974). In that case, the Board found that theunion, the Respondent in the instant proceeding, violatedSection 8(b)(l)(B) of the Act by picketing a ship, theFlor-idian,with the object of requiring the employer to replaceits captain and mates with a captain and mates who weremembers of Respondent Union, thereby coercing the em-ployer to change its selection of individuals whose dutiesinclude the adjustment of employee grievances. The courtof appeals, Chief Judge Bazelon dissenting, upheld theBoard's findings, conclusions and order. The SupremeCourt denied certiorari.The Court of Appeals, in sustaining the Board inMarineand Marketing, supra,486 F.2d at 1273, stated:It is conceded by all parties that MM&P's [Respon-dent Union] actions come within the literal purview ofthe statutory language. The admitted purpose of thepicketing was to pressure the company to break itscontract with MEBA, fire the new MEBA master andmates, and rehire the former MM&P master andmates. The Board was obviously correct in concludingthat the master and mates are representatives of theemployer for the adjustment of grievances. Therefore,under the statutory language, the picketing was in-tended to coerce the employer in the selection of hisgrievance adjusting representatives.The court of appeals agreed that "Section 8(b)(1)(B) wouldbe inapplicable. . . providedpetitioners [Respondent here]are not a labor union protected by the Act and thereforesubject to its restrictions" because, as the court explained,Section 8(b), by its terms,- applies only to "a labor or-ganization or its agents.... " A union composedsolely of supervisors is not a "labor organization" asthat term is defined in the Act [Section 2(5)]. It has no20 The record reflects other related and similar instances in which griev-ances wereresolved aboard the vessels. INTL. ORGANIZATION OF MASTERS, MATES AND PILOTS37statutory"employees" [Section 2(3)].Such a union,therefore,cannot commit an unfair labor practice un-der any of the subsections of Section 8(b)... .However,as the court observed:The main difficulty with MM&P's position in thepresent case is that it admittedlyis a"labor organiza-tion"under the Act. Indeed,our own court has recent-ly heldthat, because MM&P has certain locals con-taining statutory"employees,"itconstitutes a "labororganization"subject to the restrictions of Section8(b).SeeInt.Org.ofMasters,Mates&Pilots v.N.L.R.B., 351F.2d 771, 777 [(C.A.D.C.,]1965).Further,the court of appeals,quoting from the SecondCircuit'sdecision inNational Maritime Union,AFL-CIO,NationalMarineEngineersBeneficialAssociationv.N.L.R.B. [S & S TowingCo.],274 F.2d 167, 173 (C.A. 2, ,1960), agreed that-... the legislativehistory isfar from being so definiteor persuasive as to justify our reading the Act, in amanner opposed to its plain language,so as to permita union in which"employees participate"to engage inacts branded as unfair labor practicesby § 8(b)simplybecause the workers on whose behalf the union wasacting are all supervisors.In sum,the court of appeals concluded:... even though we agree with the general proposi-tion that Congress intended to permit supervisors toresort to self-help, a supervisors' union cannot have itboth ways.If it allows statutory"employees"to par-ticipate,itbecomes a "labor organization"entitled tothe protections given such organizations and subjectto the restrictions imposed by Section 8(b) on suchorganizations.If it does not allow any "employees" toparticipate,it is freed of any responsibilities underSection 8(b) at the price of forfeiting the protection ofSection 8(a)... .InMarine and Marketing, supra,486 F.2d at 1274, as inthe instant case, Respondent Union asserted that the re-strictions of Section 8(b)(1)(B) were "never intended toreach the picketing that took place. . . .They [Respon-dent Union]argue that Section 8(b)(1)(B), so far as it per-tains to grievance adjusters, is concerned solely with at-tempts by a labor organization to change the personutilized by the employer to adjust the grievances of mem-bers of that same organization."The court of appeals, afterhaving "examined the legislative history with care ...concluded:... we have found nothing showing that Congressintended not to reach conduct of the sort that tookplace in this case-conduct which all parties agreecomes within the statute's literal scope.The court declined to create an exception that "would im-munize MM&P's conduct here."The court stated:The coercive nature of MM&P's picketing,especiallyin light of MM&P's successful efforts to capitalize onits affiliation withILA, precludesresting the legalityofMM&P's picketing on an open-ended inquiry intothe company's "real purpose" in choosing MEBA overMM&P. The companyhas an interest in being freefrom coercion from labor organizationsin the selec-tion of itsgrievance adjusters, no matter what its rea-sons for choosingone unionover the other.21The principles applied by the Board and upheld by thecourt of appeals inMarine and Marketing, supra,are con-trolling inthe instant proceeding. And, applying theseprincipleshere, I find and conclude that RespondentUnion violated the prohibition of Section 8(b)(1)(B) of theAct by picketing theUltramarandSugar Islanderin orderto force Employers Westchester and Pyramid to replacetheirMEBA licensed deck officers who had grievance ad-justing functions with licensed deck officers who weremembers of Respondent. Respondent Union, by the fore-going conduct, has thus restrained and coerced employersin the selectionof their representatives for the purposes ofthe adjustment of grievances.The credible evidence of record, as detailedsupra,estab-lishes that the purpose of the picketing in the instant case,as inMarine and Marketing, supra,was to pressure Em-ployersWestchester and Pyramid to break their contractswithMEBA, fire the masters and mates, and hire insteadRespondent'smastersand mates. Thus, in the case of theUltramar,Respondent Union President O'Callaghan firstdiscussed this subject withBerger,an officer and principalstockholder in Aries, during 1971, while theUltramarwasunder construction. O'Callaghan was then reassured byBerger "that our contractual relationship would remain thesame" and that "there was nothing under-handed goingwith Berger" and MEBA. Subsequently, during late Mayor early June 1973, when construction of theUltramarwasnearly completed, O'Callaghan again met withBerger and"asked [Berger] point blank," "Are we going to get thecontract" for the licensed deck officers aboard theUltra-mar.About this sametime,on July 19, 1973, O'Callaghanalso wroteBerger:The International Organization of Masters, Matesand Pilots, the International Marine Division of theInternationalLongshoremen's Association, made upof the most highly trained officers in any merchantmarine inthe world,possessesthe only charter issuedby the AFL-CIO for Masters and other LicensedDeck Officers on ocean going vessels registered underthe U.S. flag.2iThe courtof appeals distinguished the SupremeCourt's decision inHanna MiningCo. v. District 2,Marine Engineers BeneficialAssociation,382U.S. 181 (1965). In that case, as the court of appeals noted (486 F.2d at1275, In. 3), MEBA picketeda vessel claimingthat the employerunfairlyhad refused to recognize the union as bargaining agent of the vessel's engi-neers.The Supreme Court held thatstatecourtjurisdiction to enjoin thepicketing was notpreempted by federallaw since theconductwas not argu-ably proscribed by Section 8(b) of the Act. The courtof appeals,in distin-guishingHannaMining Co,states:While this may constitutean implicitholding thatthe picketing theredid not violate §8(b)(1)(B), anobviousdifference distinguishes theHannapicketing from that which took placein the instant case. InHanna,the picketing was notdirectedat having certain engineers firedand replaced,as was the case here,but ratherat having MEBA recog-nized as the bargainingrepresentative of the employedengineers, amajority of whom allegedly desired MEBAas their representative. 38DECISIONSOF NATIONAL LABOR RELATIONS-BOARDO'Callaghan stated in his letter that he was "pleased to beable to have the opportunity to demonstrate that the con-tinuing exclusive recognition of the IOMM&P [Respon-dent] in representing the Master and other Licensed DeckOfficers aboard the new OBO type construction shouldbe of paramount importance in providing labor stabil-ity. . . . " O'Callaghan noted that "Our affiliation with theInternational Longshoremen's Association cannot help butprovide additionalinsuranceagainst unwarranted workstoppages in view of the nature of employment of OBOtype construction." O'Callaghan enclosed with his letter a"copy of our collective bargaining agreement.... "About thissame time,also duringmid-July 1973, ILAPresident Gleason apprised Berger that "he would be man-ning theUltramarwith other MM&P officers.... " ILAPresident Gleason admonished Berger that Gleason "willtie up all American ships if I [Gleason] have to."Respondent Union Secretary-Treasurer Lowen similarlyspoke with Berger during early August 1973. Lowen wasconcerned "who the deck officers would be" on theUltra-marand he urged Berger to sign a collective-bargainingagreement.And, about August 7, 1973, Respondent UnionExecutive Vice PresidentWilliam Caldwell telephonedBerger in order to ascertain"what unions were going toman the ship." Caldwell, unsatisfied with Berger's answer,warnedBerger:"We are going to harass that ship until youwould be glad to sell it for scrap." Thereafter, during mid-November 1973, O'Callaghan expressed his strong displea-sure to Berger when advised by Berger that Westchester "ishandling the crewing" of theUltramar.About November 29, 1973, theUltramarwas picketed inthe vicinityof the BungeCorporation GrainElevator inDestrehan, Louisiana, with signs asserting that theUltra-marworks its deck officers "under lower standards" thanthose worked under by deck officers represented by Re-spondent Union-"Masters, Mates and Pilots, Marine Di-vision of the International Longshoremen's Association,AFL-CIO." O'Callaghan acknowledged that he "had spo-ken to the top officers of the Union"; O'Callaghan had"suggested and we all agreed that we had to take action toprotect our contracts and to protect our Union and wouldtake whatever action was necessary to do that." O'Calla-ghan had conferred with the two International Officers andthree district vice presidents of the Offshore Division. Fur-ther, O'Callaghan had "notified Teddy Gleason [ILA presi-dent] that I [O'Callaghan]was going to have a picket linearound theUltramarwhen she got into port." O'Callaghanadmittedly "wanted a contract"; he admittedly "wantedmembers of the Masters, Mates and Pilots serving aboardthose vessels as licensed deck officers." Respondent UnionSecretary-Treasurer Lowen, when asked what were, in hisview, the objectives of the picketing in this case, acknowl-edged, in part:We didn't know what we really could ac-complish. Maybe they would give us the ships back. °2222O'Callaghantestified thathe had "more or less turned thewhole opera-tion over to ContractEnforcementOfficer Bob Lowen, but I [O'Callaghan]did tell him [Lowen]tomake surethatwe make everyone aware of the factthat we wanted that contract."Lowen,Respondent's secretary-treasurer,was also responsible for the picketingof theFloridianinMarineand Mar-The credible evidence of record, as recitedsupra,alsoestablishes a similar purpose or objective with respect tothe picketing of theSugar Islander.During late 1971, whiletheSugar Islanderwas under construction, Captain RobertE. Durkin, Respondent's Vice President, wrote Boyd Mc-Naughton, C & H's board chairman, urging his companyor whatever company operates the vessel to sign a collec-tive bargaining agreement"as soon as possible."Duringlate 1972, Respondent Union President O'Callaghan andRespondent Union Secretary-Treasurer Lowen repeatedlyapprised representatives of Matson Navigation Companythat "they would take whatever steps were necessary tosecure the manning of the Sugar Islander." And, duringlate September 1973, theSugar Islanderwas picketed in theGulf Area with signs stating that it was "unfair to the Mas-ters,Mates and Pilots, Marine Division, of the Internation-alLongshoremen's Association, AFL-CIO." The direc-tions and instructions for this picketing, like in the case oftheUltramar,came from Respondent Union PresidentO'Callaghan. TheSugar Islanderwas later picketed duringJanuary 1974 with signs identical to those used against theUltramar.As stated, these picket signs named "Masters,Mates and Pilots, Marine Division of the InternationalLongshoremen's Association, AFL-CIO." There is no ref-erence in the picket sign to Respondent's "Offshore Divi-sion."And, as discussed in section III,C, supra,the essentiallyundisputed and credible evidence of record shows that thelicensedsupervisory deck officers aboard theUltramarandSugar Islander,as was the case inMarine and Marketing,supra,perform grievance adjusting functions with respectto the unlicensed nonsupervisory personnel. The collective-bargaining, contracts between Employers Pyramid andWestchester and the SIU for the unlicensed personnel con-template the adjustment of such grievances by these "supe-rior officers." The credible testimony of both Captain Mc-Auliffe and Captain Kingma provide examples of suchgrievance adjusting. Respondent, in its posthearing brief,does not seriously dispute the fact that ". . . licensed deckofficers aboard the two ships are supervisors who in factperform grievance adjusting functions for their respectiveEmployers.Respondent Union, in its answer, denies that it is a labororganization under the Act. InMarine and Marketing, su-pra,as the court of appeals noted, Respondent "admittedlyis a labor organization under the Act." Further, the courtof appeals recalled (486 F.2d at 1273):-... our own court has recently held that,becauseMM&P has certain locals containing statutory "em-ployees", it constitutes a "labor organization" subjectto the restrictions of Section 8(b).See Int. Org. of Mas-ters,Mates & Pilots v. N.L.R.B.,351 F.2d 771, 777(C.A.D.C. 1965).The credible evidence of record in the instant case amplyketing, supraThe picket sign in that case, as here, only referred to "Masters,Mates and Pilots, Marine Division,ILA, AFL-CIO" and did not refer toRespondent's "Offshore Division " The ILA honored the picket line in thatcase,as here. And, as the Board found inMarine and Marketing, supra,197NLRB at 401, O'Callaghan told that employer: "by tradition those jobsbelonged to us" and"we are going to stop the ship." INTL. ORGANIZATIONOF MASTERS,MATES AND PILOTS39establishes that the status of Respondent has not beenchanged in any material manner.Respondent Union stillhas "certain locals containing statutory employees" andcontinues to be a "labor organization" within the meaningof the Act. Thus, as discussedsupra,sectionII,Respondent's regions of its not yet "fully formed" InlandDivision are composed of some 200 to 250 rank-and-filepersonnel who are admittedly "statutory employees." 23The provisions of Respondent's 1970 constitution alsoreflect the continuing role of the International (Respon-dent) in the affairs of its subordinate locals. For example,the constitution provides:Subordinate bodies shall have authority to negotiateagreements affecting their locality and jurisdiction ex-clusively. The agreements must be made in the nameof theInternational Organization of Masters,Mates andPilots.No agreement shall be signed by an officer with-out receiving the consent of the International President, ... [Emphasis supplied.]And, the 1970 constitution provides that Internationalpresident (O'Callaghan) act as the executive officer of fullyformed divisions and render services thereto. The Interna-tional executive vice president (Caldwell) is empowered to,inter alia,act as the assistant executive officer ofthe fullyformed divisions. And, the duties of the International sec-retary-Treasurer (Lowen) include acting as financial officerof all fully formeddivisions.24In sum,Ifind and conclude that Respondent Unioncontinues to be and is a labor organization within themeaning of Section 2(5) of the Act.Respondent asserts(br., pp. 21-25) that "the picketing complained of in thiscase was conducted by the Offshore Division of MM Pwhich is not a labor organization within the meaning of theAct." However, under applicable principles of agency law,Respondent Union is responsible for the conduct com-plained of in this case.Cf.International Organization ofMasters,Mates and Pilots v. N.L.R.B., supra,351 F.2d at777; Riley-Stocker Construction Co.,197 NLRB 738, 742-743 (1972);W.L. Crow Construction Co.,192 NLRB 808,812-814(1971).Here,Respondent's International officers23Respondent,in its posthearing brief states:Although MMP, as its name implies,is composed primarily of Mastersand Mates(licensed deck officers)and pilots-allof whomare "super-visors" within the meaningof the Act-some of its subordinate bodiesdo represent a small number of "employees"as definedin the Act.principallyunlicensed personnel(such as deck hands or cooks) on tug-boats,ferries and similar vessels,which,because theyemploysuch fewpeople, are frequently employed on a "top to bottom" basis.... It isbecause of this smallnumber of "employee"members that the Boardregards MM&P asa "labor organization"as defined in the Act. See,e.gInternational Organizationof Masters,Mates and Pilots,144 NLRB1172 (1963),enfd. 351 F.2d 771 (C.A.D.C., 1965)24 The recordreflects that a number of Respondent's representatives suchas A. Scott,M. Weinstein,W. Beech,J.Bierne, and F.Kyser serve in dualcapacities with respect to Respondent'sOffshoreDivision and the regions ofits notyet "fullyformed"Inland Division.Further, the record reflects thatRespondent continues to avail itself of the Board's processes as a labororganization. Cf.Timbaher Towing Co.,208 NLRB 613 (1974);B.F.Dia-mondConstruction Co.,163 NLRB 161 (1967),enfd.410 F.2d 462 (C.A. 5,1969); andA.L. MechhngBarge Lines,192 NLRB 1118 (1971). Allmembersof Respondent,including those of its inland regions,participated in electingthe International Officers and in the adoption of the 1970 constitution.repeatedly contacted representatives of the employers whowere involved in the operation of the two vessels in aneffort to have Respondent's licensed deck officers em-ployed aboard the vessels instead of those officers whowere members of MEBA. Respondent's International offi-cers participated in the decision to picket the vessels. In-deed, Respondent Union President O'Callaghan issued thedirectives and instructions for the picketing and gave ILAPresident Gleason advance notification of the picketing.The picket signs name only Respondent Union and makeno reference to its "Offshore Division." And, assessed inthe context of the background rivalry between RespondentUnion and MEBA with respect to the licensed deck offi-cers and the relationship of Respondent Union to its re-gions and divisions, I find and conclude that Respondent isfully responsible for the Section 8(b)(1)(B) conduct in thiscase. 5Respondent argues that the Board and Court ofAppeal's decision inMarine and Marketing, supra,isnolonger controlling because of the Supreme Court's subse-quent decision inFlorida Power & Light Co. v. InternationalBrotherhood of ElectricalWorkers. Local 641, 417U.S. 790(1974). However,Florida Powerdealt with the question ofwhether Section 8(b)(1)(B) proscribes union discipline ofsupervisormembers for performing rank-and-file workduring an economic strike. Here, we are concerned withdirectunion pressure upon employers to replace andchange the identity of representatives selected by the em-ployers for grievance adjustment functions. Accordingly,inmy view, theFlorida Powerholding is not controllinghere. I note, in this respect, that Judges Wright and Mack-innon, who, respectively, wrote the Court of Appeals ma-jority and dissenting opinions in theFlorida Powercases,formed the majority in theMarine and Marketingcase.And, as stated, the Supreme Court denied certiorari inMa-rine and Marketing.26The complaint in the instant case alleges that Respon-dent Union violated Section 8(b)(1)(B) of the Act by pick-eting the Employer's ships with the object of causing theemployers to replace their licensed personnel, representedby and members of MEBA, with members of RespondentUnion. Applying the principles stated inMarine and Mar-keting, supra,I find and conclude, as discussed above, thatpicketing for such an objective, in the circumstances of this25Respondent, in its brief,relies onDiGorgioWine Co,87 NLRB 720(1949), affd 191 F.2d 642 (C.A.D.C, 1951), cert. denied 342 U.S. 869.Di-Gorgiois not controllinghere because "statutory employees"are membersof and participate in Respondent as demonstratedabove;the picketing herewas conducted under direction and instruction from Respondent;and theinterests of Respondentand its "Offshore Division" areidentical.26At the hearing,counsel for Respondent argued that the picketing in thiscase was for a lawful so-called area standards objective.Cf.Keith RiggsPlumbing,137 NLRB 1125, 1126 (1962);Claude Everett Construction Co,136 NLRB 321 (1962);Retail ClerksInternationalAssociation,166 NLRB818, 823-824(1967), enfd. 404 F 2d 855 (C A 9, 1968).The Board, in de-termining whether a union has picketed for an unlawful objective, is notbound bythe union's self-serving declarationsof lawful object Cf.N.L R Bv Local 182, International Brotherhood of Teamsters [Woodward Motors],314 F 2d 53, 58-59 (C A. 2, 1963).In the instant case,it is clearthat Respon-dent was in fact picketingfor a proscribed objective.Respondent UnionPresidentO'Callaghan acknowledged that,inter aha,he"wanted membersof the Masters,Mates and Pilots servingaboardthose vessels as licenseddeck officers"-"That's right.That's all I wanted."I thereforereject thiscontention as notsupported by the credible evidence of record. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDcase, is proscribed by Section 8(b)(1)(B) of the Act. How-ever,General Counsel argues that Respondent's picketingwas further violative of Section 8(b)(1)(B) because its ob-ject was, in addition,to cause the employers"to recognizeRespondent as the sole collective bargaining representativeof all licensed personnel"; "to enter into a collective bar-gaining agreement with Respondent covering the termsand conditions of the licensed personnel,"and/or "to im-plement for all licensed personnel the terms and conditionsof employment provided licensed personnel represented byRespondent."As General Counsel argues, ". . .if the onlyobject of Respondent's picketing were. . .to gain recogni-tion as representative of the supervisors already employed,picketing for this object alone would have violated Section8(b)(1)(B) in the circumstances of the instant case."Since Ihave found the 8(b)(1)(B) violation based upon what maybe termed the replacementrationaleas applied inMarineand Marketing, supra,and in view of the order which Irecommend to remedy this violation,I deem it unnecessaryto determine whether or not Respondent also violated thisSection because its picketing was also for recognition, orcollective-bargaining agreement,or union-standards objec-tives.In declining to reach these additional and alternativeissues raised by General Counsel,I note that Section 14(a)of the Actstates:Nothing herein shall prohibit any individual employedas a supervisor from becoming or remaining a memberof a labor organization, but no employer subject tothisAct shall be compelled to deem individuals de-fined herein as supervisors as employees for the pur-poseof anylaw, either national or local, relating tocollective bargaining.And, as the Supreme Court stated inFlorida Power, supra:By its terms, the statute proscribes only union restraintor coercion of an employer"in the selection of hisrepresentatives for purposes of collective bargainingor the adjustment of grievances",and the legislativehistorymakes clear that in enacting the provisionCongress was exclusively concerned with union at-tempts to dictate to employers who would representthem in collective bargaining and grievance adjust-ment.nDNowhere in the legislative history is there to be foundany implication that Congress sought to extend pro-tection to the employer from union restraint or coer-cion when engaged inany activity other than theselec-tionof its representativesfor thepurposesof collectivebargaining and grievanceadjustment.Cf.Hanna Mining Co. v. District 2, MEBA,382 U.S. 181(1965) as distinguishedby the court of appealsinMarineand Marketing, supra,486 F.2d at 1275, fn. 3.CONCLUSIONS OF LAW1.Westchester, Aries, Pyramid,and C &H are employ-ers engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Respondent International Organization of Masters,Mates,andPilots,MarineDivision,InternationalLongshoremen'sAssociation,AFL-CIO,is a labor organi-zation within the meaning of Section 2(5) of the Act.3.Respondent Union has restrained and coerced Em-ployersWestchester and Pyramid in the selection of theirrepresentatives for the purposes of the adjustment of griev-ances by picketing the vesselsUltramarandSugar Islanderwith an object of causing the Employers to replace theirlicensed deck officers who are members of and who arerepresented by Dist.No. I MEBA and District No. 2MEBA-AMO with licensed deck officers who are mem-bers of and who are represented by Respondent Union, inviolation of Section 8(b)(1)(B) of the Act.4.Theunfair labor practices found herein affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent Union has engaged inconduct violative of Section 8(b)(1)(B) of the Act, I shallrecommend that it cease and desist from engaging in suchconduct and take certain affirmative action necessary toeffectuate the purposes and policies of the Act. The Boardhas found that Respondent Union previously engaged insimilar acts of misconduct inMarine and Marketing, supra,in violation of Section 8(b)(1)(B). Further, I note that therecord in the instant case reflects that theUltrasea,a sistership of theUltramar,was similarly picketed. Under thesecircumstances,and in order to effectuate the purposes andpolicies of the Act, I shall therefore recommend that Re-spondent cease and desist fromin any other mannerre-straining or coercing Employers Westchester or Pyramid inthe selection of their representatives for the purpose of theadjustment of grievances.[Recommended Order omitted from publication.]